Citation Nr: 9929718	
Decision Date: 10/15/99    Archive Date: 10/29/99

DOCKET NO.  93-12 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel






INTRODUCTION

The veteran served on active duty from January 1943 to 
January 1947.  He died in February 1990.  The appellant is 
the veteran's widow.

The Board of Veterans' Appeals (Board) notes that the issue 
on appeal stems from a Department of Veterans Affairs (VA) 
Regional Office (RO) rating decision in December 1991.  

This case was previously remanded by the Board in March 1995 
and September 1996 for additional development of the 
evidence.  That development having been completed the case is 
once more before the Board for appellate review.


FINDING OF FACT

The claim for service connection for the cause of the 
veteran's death is not supported by cognizable evidence 
showing that the claim is plausible or capable of 
substantiation.


CONCLUSION OF LAW

The claim for service connection for the cause of the 
veteran's death is not well-grounded.  38 U.S.C.A. § 5107 
(West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran served on active duty from January 1943 to 
January 1947.  

The veteran's certificate of death shows that he died in 
February 1990.  He was 66 years old.  He died at home  The 
immediate cause of death was liver failure due to metastatic 
carcinoma of the liver due to cancer of the rectum.  There 
were no other significant conditions contributing to death.  
The reported interval between onset and death was two days 
for liver failure, two years for metastatic carcinoma of the 
liver and four years for cancer of the rectum.  This suggests 
that rectal cancer is the primary site.  No autopsy was 
performed.  

At the time of the veteran's death service-connection had 
been established for residuals of gunshot wounds of the right 
thigh evaluated as 10 percent disabling, residuals of gunshot 
wounds of the right forearm with retained body evaluated as 
10 percent disabling and multiple nonsymptomatic shrapnel 
scars of the right shoulder and forearm evaluated as 
noncompensable. 

The veteran's service medical records including a report of a 
physical examination for separation from active duty are 
silent for any findings regarding underlying carcinoma.  All 
pertinent findings in active service were normal.  An 
official service certificate recognizes the veteran as a 
member of Tokyo Bay Occupation Force who participated in the 
initial landing and occupation of the Tokyo Bay area and the 
capture of His Imperial Japanese Majesty Ship (HIJMS) NAGATO.  
His military occupational specialty was automatic rifleman.  

A report of an initial post service VA examination in 
February 1950 was silent for any findings of underlying 
carcinoma.  

The remaining post service record is non revealing until the 
mid to late 1980's.  Extensive private medical records with 
pathology reports dating between approximately 1985 and 1989 
refer to carcinoma of the rectum with metastasis to the 
liver.  

In a statement dated in August 1995 the veteran's private 
treating physician opined that the veteran died of liver 
failure due to liver cancer.  A duplicate copy of this 
statement had an added sentence below the signature noting 
that the liver cancer was present before the colon cancer.  

In May 1996 the Defense Nuclear Agency (DNA) responded to the 
RO's inquiry regarding the appellant's claim.  It was noted 
that: 

Department of Veterans Affairs (VA) 
regulations define the occupation of 
Hiroshima and Nagasaki, Japan, as:

Official military duties within 10 miles 
of the city limits of either Hiroshima or 
Nagasaki, Japan, which were required to 
perform or support military occupation 
functions such as occupation of 
territory, control of the population, 
stabilization of the government, 
demilitarization of the Japanese 
military, rehabilitation of the 
infrastructure or deactivation and 
conversion of war plants or materials.

The VA further defines the American 
occupation of Hiroshima and Nagasaki as 
the period August 6, 1945 through July 1, 
1946.

Marine Corps records indicate that on 
August 12, 1945, the veteran joined "F" 
Company, 4th Marines, 6th Marine 
Division, at Guam in the Mariana Islands.  
On August 15, the veteran embarked in USS 
BRAXTON (APA 138), departing Guam enroute 
to Yokosuka, Honshu, Japan.  On August 
30, the veteran disembarked at Yokosuka 
(approximately 400 miles from Hiroshima 
and 550 miles from Nagasaki) where he 
participated in the occupation of 
Yokosuka Naval Base through December 29, 
1945.  On that date, he embarked in USS 
LUMEN (AKA 30) at Yokosuka and departed 
Japan on January 1, 1946, arriving at San 
Diego, California, on January 18. The 
veteran did not return to the Far East 
during the remainder of his Marine Corps 
service.

The Task Force THIRTY-ONE (TF 31) 
certificate, attached to the appellant's 
statement, shows that her husband, as a 
member of the Tokyo Bay Occupation Force 
TF 31, participated in the initial 
landing and occupation of the Tokyo Bay 
area and in the capture of His Imperial 
Japanese Majesty Ship (HIJMS) NAGATO.  
Please note, that Yokosuka and Tokyo are 
both located on Tokyo Bay, hundreds of 
miles from Hiroshima and Nagasaki.

Naval historical records indicate that 
when the battleship NAGATO was boarded on 
August 30, 1945, the Japanese flag was 
hauled down and the U.S. ensign and Union 
Jack hoisted with appropriate ceremony.  

The veteran's name was not found in a 
list of the NAGATO boarding party.

In summary, Marine Corps records do not 
document the veteran's presence with 
American occupation forces in Hiroshima 
or Nagasaki. Available records place him 
hundreds of miles from either city. 

In a letter dated in November 1996, the Defense Special 
Weapons Agency (now known as the Defense Threat Reduction 
Agency) (DTRA) noted that in summary, historical records did 
not document the veteran's presence with American occupation 
forces in Hiroshima or Nagasaki, Japan.


Criteria

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. 
§§ 1110, 1131 (West 1991).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999). 

Service connection may be granted for malignant tumor, when 
manifested to a compensable degree within one year following 
separation from service. 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.307, 3.309 (1999).

The provisions of 38 C.F.R. § 3.310(a) provide that 
disability which is proximately due to or the result of a 
service-connected disease or injury, shall be service 
connected.

When it is determined: (I) A veteran was exposed to ionizing 
radiation as a result of participation in the atmospheric 
testing of nuclear weapons, the occupation of Hiroshima or 
Nagasaki, Japan, from September 1945 until July 1946, or 
other activities as claimed; (ii) The veteran subsequently 
developed a radiogenic disease; and (iii) Such disease first 
became manifest within the period specified in paragraph 
(b)(5) of this section; before its adjudication the claim 
will be referred to the Under Secretary for Benefits for 
further consideration in accordance with paragraph (c) of 
this section. If any of the foregoing 3 requirements has not 
been met, it shall not be determined that a disease has 
resulted from exposure to ionizing radiation under such 
circumstances. (2) For purposes of this section the term 
"radiogenic disease" means a disease that may be induced by 
ionizing radiation and shall include the following: (I) All 
forms of leukemia except chronic lymphatic (lymphocytic) 
leukemia; (ii) Thyroid cancer; (iii) Breast cancer; (iv) Lung 
cancer; (v) Bone cancer; (vi) Liver cancer; (vii) Skin 
cancer; (viii) Esophageal cancer; (ix) Stomach cancer; (x) 
Colon cancer; (xi) Pancreatic cancer; (xii) Kidney cancer; 
(xiii) Urinary bladder cancer; (xiv) Salivary gland cancer; 
(xv) Multiple myeloma; (xvi) Posterior subcapsular cataracts; 
(xvii) Non-malignant thyroid nodular disease; (xviii) Ovarian 
cancer; (xix) Parathyroid adenoma; (xx) Tumors of the brain 
and central nervous system; (xxi) Cancer of the rectum; and 
(xxii) Lymphomas other than Hodgkin's disease.  38 C.F.R. § 
3.311 (1999)

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  



First, there are certain types of cancer that are 
presumptively service connected specific to radiation-exposed 
veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  
Second, "radiogenic diseases" may be service connected 
pursuant to 38 C.F.R. § 3.311.  Third, service connection may 
be granted under 38 C.F.R. § 3.303(d) when it is established 
that the disease diagnosed after discharge is the result of 
exposure to ionizing radiation during active service.  Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

With respect to the first method, the Board notes section 
3.309(d)(1) provides that the diseases listed in paragraph 
(d)(2) of this section shall be service-connected if they 
become manifest in a radiation-exposed veteran.  The 
provisions of section 3.309(d) limit the diseases subject to 
presumptive service connection to those specified in section 
3.309(d)(2).

As to the second method, the provisions of 38 C.F.R. § 3.311 
provide for development of claims based on a contention of 
radiation exposure during active service and post service 
development of a radiogenic disease.  The provisions do not 
give rise to a presumption of service connection, but rather 
establish a procedure for handling claims brought by 
radiation exposed veteran or their survivors.  See Ramey v. 
Gober, 120 F.3d 1239, 1244 (Fed. Cir. 1997).  Section 3.311 
essentially states that, in all claims in which it is 
established that a radiogenic disease first became manifest 
after service, and it is contended that the disease resulted 
from radiation exposure, a dose assessment will be made.

The regulation provides a list of recognized radiogenic 
disease in subsection 3.311(b)(2), and the regulatory time 
period when the diseases must become manifest.  38 C.F.R. 
§ 3.311(b)(5).  

In addition, subsection 3.311(b)(4) provides that, even if 
the claimed disease is not one that is already recognized as 
radiogenic under subsection 3.311(b)(2), the claim will still 
be considered, or developed, pursuant to 38 C.F.R. § 3.311 if 
the appellant cites or submits competent scientific or 
medical evidence that the claimed disease is radiogenic.

In Monts v. Brown, 4 Vet. App. 379 (1993) the United States 
Court of Appeals for Veterans Claims (Court) defined 
metastasis as the transfer of a disease-producing agency (as 
cancer cells . . .) from an original site of disease to 
another part of the body with development of a similar lesion 
at the new location.

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly, or with some other condition be the immediate or 
underlying cause, or be etiologically related.  38 U.S.C.A. § 
1310 (West 1991); 38 C.F.R. § 3.312 (1999).

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  Service-connected 
diseases or injuries affecting vital organs should receive 
careful consideration as a contributory cause of death, the 
primary cause being unrelated, from the viewpoint of whether 
there were resulting debilitating effects and general 
impairment of health to an extent that would render the 
person materially less capable of resisting the effects of 
other diseases or injury primarily causing death.  Where the 
service-connected condition affects vital organs as 
distinguished from muscular or skeletal functions and is 
evaluated as 100 percent disabling, debilitation may be 
assumed.  38 C.F.R. 
§ 3.312(c)(3) (1999).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death. In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4) (1999).

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible. If she has not, her appeal fails as to that claim, 
and the Department of Veterans Affairs (VA) is under no duty 
to assist her in any further development of that claim.  38 
U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992); Dixon v. Derwinski, 3 Vet. App. 261, 262 
(1992).

Further, in a claim for secondary service connection for a 
diagnosis clearly separate from the service-connected 
disorder, the veteran must present evidence of a medical 
nature to support the alleged causal relationship between the 
service-connected disorder and the disorder for which 
secondary service connection is sought, in order for the 
claim to be well grounded.  See Jones (Wayne L) v. Brown, 7 
Vet. App. 134 (1994).

In addition, where the determinant issue involves a question 
of medical diagnosis or medical causation, competent medical 
evidence to the effect that the claim is plausible or 
possible is required to establish a well-grounded claim.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. § 5107(a) 
(West 1991); if no cognizable evidence is submitted to 
support a claim, the claim cannot be well grounded.  Id.

For a claim to be well grounded, there must be competent 
evidence of current disability (a medical diagnosis), 
evidence of incurrence or aggravation of a disease or injury 
in service (lay or medical evidence), and competent evidence 
of a nexus between the in-service disease or injury and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498 (1995).

In LeShore v. Brown, 8 Vet. App. 406 (1995), the United 
States Court of Appeals for Veterans Claims (Court) held 
that:

Evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by the 
examiner, does not constitute "competent medical evidence" 
satisfying the Grottveit v. Brown, 5 Vet. App. 91 (1993), 
requirement. Such evidence cannot enjoy the presumption of 
truthfulness recorded by Robinette v. Brown, 8 Vet. App. 69, 
75-76 (1995) (as to the determination of well-groundedness), 
and Justus v. Principi, 3 Vet. App. 510, 512 (1992) (as to 
determination of whether there is new and material evidence 
for purposes of reopening a claim), because a medical 
professional is not competent to opine as to matters outside 
the scope of his or her expertise, and a bare transcription 
of a lay history is not transformed into "competent medical 
evidence" merely because the transcriber happens to be a 
medical professional.



When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).


Analysis

The appellant essentially claims that the veteran's cancer of 
rectum and liver was caused by radiation exposure while in 
Nagasaki or Hiroshima during World War II.  It is also 
claimed that while a member of the Tokyo Bay Occupation 
Force, the veteran was at Tokyo during exposure to radiation 
in 1945.  

A comprehensive review of the veteran's service medical 
records is silent for underlying carcinoma of the rectum or 
liver.  Moreover, the postservice record is non revealing 
until the mid 1980's, many years following separation from 
active duty.  Clearly, the record contains verification from 
official sources showing that the veteran was not exposed to 
ionizing radiation as a result of participation in the 
atmospheric testing of nuclear weapons, the occupation of 
Hiroshima or Nagasaki, Japan from September 1945 until July 
1946 or other activities as claimed by the appellant.  

Consequently, despite the fact that both rectal cancer and 
liver cancer are included in the regulations concerning 
exposure to ionizing radiation, the veteran does not meet the 
regulatory definition of a radiation exposed veteran or a 
veteran who participated in a radiation risk activity.  
Consideration of the appellant's claim for service connection 
for the cause of death claimed to be attributable to exposure 
to ionizing radiation during service consequently cannot be 
demonstrated under any of the three methods discussed 
earlier.  

As the veteran was not a radiation exposed veteran, the 
appellant's claim is not sustainable.  Moreover, there is no 
competent medical evidence of a nexus demonstrated between 
the onset of cancer many years postservice with any otherwise 
incident of the veteran's remote active duty.  See Caluza v. 
Brown, 7 Vet. App. 498 (1995).

At the time of the veteran's death, service-connection had 
been established for residuals of gunshot wounds of the right 
thigh evaluated as 10 percent disabling, residuals of gunshot 
wounds of the right forearm with retained body evaluated as 
10 percent disabling and multiple nonsymptomatic shrapnel 
scars of the right shoulder and forearm evaluated as 
noncompensable.  Evidence has not been presented that 
indicates that these disabilities contributed to the 
veteran's cause of death or materially affected vital organs.  
None of these disabilities was mentioned on the veteran's 
death certificate, and competent medical evidence of an 
etiologic link to underlying cancer has not been 
demonstrated.

The appellant's claim for service connection for the cause of 
the veteran's death is supported solely by her contentions.  
Her assertions involve questions of medical causation or 
diagnosis, and thus cannot constitute evidence to render the 
claim well grounded, because lay witnesses are not competent 
to offer such medical opinions.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

The appellant's claim of entitlement to service connection 
for the cause of the veteran's death is not well grounded.  
If the claim is not well grounded, the Board does not have 
jurisdiction to adjudicate the claim.  Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993).  Accordingly, the claim for service 
connection for the cause of the veteran's death is denied.  
See Edenfield v. Brown, 6 Vet. App. 432 (1994).

Although the Board considered and denied the appellant's 
claim on a ground different from that of the RO, which denied 
the claim on the merits, the appellant has not been 
prejudiced by the decision.  This is because in assuming that 
the claim was well grounded, the RO accorded the appellant 
greater consideration than her claim, in fact, warranted 
under the circumstances.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  To remand this case to the RO for 
consideration of the issue of whether the appellant's claim 
is well grounded would be pointless, and in light of the law 
cited above, would not result in a determination favorable to 
the appellant.

In light of the implausibility of the appellant's claim and 
the failure to meet her initial burden in the adjudication 
process, the Board concludes that she has not been prejudiced 
by the decision to deny her appeal for service connection for 
the cause of the veteran's death.

The Board further finds that the RO has advised the appellant 
of the evidence necessary to establish a well grounded claim, 
and the appellant has not indicated the existence of any post 
service medical evidence that has not already been requested 
and/or obtained that would well ground her claim.  
38 U.S.C.A. § 5103(a) (West 1991); McKnight v. Gober, 131 
F.3d 1483 (Fed.Cir. 1997); Epps v. Brown, 126 F.3d 1464 
(Fed.Cir. 1997).

As the claim for service connection for the cause of the 
veteran's death is not well grounded, the doctrine of 
reasonable doubt has no application to the appellant's case.


ORDER

The appellant not having submitted a well grounded claim of 
entitlement to service connection for the veteran's cause of 
death, the appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals




 

